EXHIBIT 10.1    
 
NOTE PURCHASE AGREEMENT
 
This Note Purchase Agreement, dated as of July 8th, 2011, (this “Agreement”) is
entered into by and among KL Energy Corp., a Nevada corporation (the “Company”),
and the persons and entities listed on the schedule of investors attached hereto
as Schedule I (each, an “Investor” and, collectively, the “Investors”).
 
RECITALS
 
A.           On the terms and subject to the conditions set forth herein, each
Investor is willing to purchase from the Company, and the Company is willing to
sell to such Investor, a secured convertible promissory note in the principal
amount set forth in Schedule I hereto.
 
B.           Capitalized terms not otherwise defined herein shall have the
meaning set forth in the form of Note (as defined below) attached hereto as
Exhibit A.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.      The Notes.
 
(a)  Issuance of Notes.
 
(i)      At the Closing (as defined below), the Company agrees to issue and sell
to each of the Investors, and, subject to all of the terms and conditions
hereof, each of the Investors severally agrees to purchase a secured convertible
promissory note in the form of Exhibit A hereto (each, a “Note” and,
collectively, the “Notes”) in the principal amount set forth opposite the
respective Investor’s name on Schedule I hereto.  The obligations of the
Investors to purchase Notes are several and not joint.
 
(b) Delivery.  The sale and purchase of the Notes shall take place at a closing
(the “Closing”) to be held at the offices of the company’s attorneys at 12.00
noon Pacific time on Friday the  8th of July 2011 (the “Closing Date”).  At the
Closing, the Company will deliver to each of the Investors the respective Note
to be purchased by such Investor, against receipt by the Company of the
corresponding purchase price set forth on Schedule I hereto (the “Purchase
Price”).  Each of the Notes will be registered in such Investor’s name in the
Company’s records.  The Closing shall occur only if (i) the aggregate purchase
price subscribed by the Investors is no less than $2,500,000 of new funds; and
(ii) all of the investors in the Company’s November 2010 convertible note
financing have surrendered their original notes for cancellation in exchange for
new convertible notes that contain substantially similar terms as the Notes.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  Use of Proceeds.  The proceeds of the sale and issuance of the Notes shall
be used for general corporate purposes.
 
(d)  Payments.  The Company will make all cash payments due under the Notes in
immediately available funds by 2:00 p.m. Eastern Standard time on the date such
payment is due in the manner and at the address for such purpose specified below
each Investor’s name on Schedule I hereto, or at such other address as a
Investor or other registered holder of a Note may from time to time direct in
writing.
 
2.      Representations and Warranties of the Company.  The Company represents
and warrants to each Investor that:
 
(a)  Due Incorporation, Qualification, etc.  The Company (i) is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation; and (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted.
 
(b)  Authority.  The execution, delivery and performance by the Company of each
Transaction Document to be executed by the Company and the consummation of the
transactions contemplated thereby (i) are within the power of the Company and
(ii) have been duly authorized by all necessary actions on the part of the
Company.
 
(c)  Enforceability.  Each Transaction Document executed, or to be executed, by
the Company has been, or will be, duly executed and delivered by the Company and
constitutes, or will constitute, a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.
 
(d)  Approvals.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
Person (including, without limitation, the shareholders of any Person) is
required in connection with the execution and delivery of the Transaction
Documents executed by the Company and the performance and consummation of the
transactions contemplated thereby.
 
3.      Representations and Warranties of Investors.  Each Investor, for that
Investor alone, represents and warrants to the Company upon the acquisition of
the Note as follows:
 
(a)  Binding Obligation.  Such Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  Each of this Agreement and the Note issued to such Investor is a
valid and binding obligation of the Investor, enforceable in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)  Securities Law Compliance.  Such Investor has been advised that the Notes
and the underlying securities have not been registered under the Securities Act,
or any state securities laws and, therefore, cannot be resold unless they are
registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available.  Such
Investor is aware that the Company is under no obligation to effect any such
registration with respect to the Notes or the underlying securities.  Such
Investor has not been formed solely for the purpose of making this investment
and is purchasing the Notes to be acquired by such Investor hereunder for its
own account for investment, not as a nominee or agent, and not with a view to,
or for resale in connection with, the distribution thereof.  Such Investor has
such knowledge and experience in financial and business matters that such
Investor is capable of evaluating the merits and risks of such investment, is
able to incur a complete loss of such investment and is able to bear the
economic risk of such investment for an indefinite period of time.  Such
Investor is an accredited investor as such term is defined in Rule 501 of
Regulation D under the Securities Act.
 
(c)  Access to Information.  Such Investor acknowledges that the Company has
given such Investor access to the corporate records and accounts of the Company
and to all information in its possession relating to the Company, has made its
officers and representatives available for interview by such Investor, and has
furnished such Investor with all documents and other information required for
such Investor to make an informed decision with respect to the purchase of the
Notes.
 
4.      Conditions to Closing of the Investors.  Each Investor’s obligations at
the Closing are subject to the fulfillment, on or prior to the Closing Date, of
all of the following conditions, any of which may be waived in whole or in part
by all of the Investors:
 
(a)  Representations and Warranties.  The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct on the Closing Date.
 
(b)  Governmental Approvals and Filings.  Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes.
 
(c)  Legal Requirements.  At the Closing, the sale and issuance by the Company,
and the purchase by the Investors, of the Notes shall be legally permitted by
all laws and regulations to which the Investors or the Company are subject.
 
(d)  Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Investors.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(e)  Transaction Documents.  The Company shall have duly executed and delivered
to the Investors the following documents:
 
(i)      This Agreement;
 
(ii)     Each Note issued hereunder; and
 
(iii)    The Security Agreement in the form of Exhibit C hereto (the “Security
Agreement”).
 
5.      Conditions to Obligations of the Company.  The Company’s obligation to
issue and sell the Notes at the Closing is subject to the fulfillment, on or
prior to the Closing Date, of the following conditions, any of which may be
waived in whole or in part by the Company:
 
(a)  Representations and Warranties.  The representations and warranties made by
the Investors in Section 3 hereof shall be true and correct when made, and shall
be true and correct on the Closing Date.
 
(b)  Governmental Approvals and Filings.  Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes.
 
(c)  Legal Requirements.  At the Closing, the sale and issuance by the Company,
and the purchase by the Investors, of the Notes shall be legally permitted by
all laws and regulations to which the Investors or the Company are subject.
 
(d)  Purchase Price.  Each Investor shall have delivered to the Company the
Purchase Price in respect of the Note being purchased by such Investor
referenced in Section 1(b) hereof.
 
6.      Right of First Offer.  The Company hereby grants to each Investor the
right of first offer to purchase its pro rata share of New Securities (as
defined below) which the Company may, from time to time, propose to sell and
issue after the date of this Agreement.  An Investor’s pro rata share, for
purposes of this right of first offer, is equal to the ratio of (a) the number
of shares of Common Stock owned by such Investor immediately prior to the
issuance of New Securities (assuming full conversion of the Note) to (b) the
total number of shares of Common Stock outstanding immediately prior to the
issuance of New Securities (assuming full conversion of the Notes), directly or
indirectly, held by all of the Investors.
 
(a)  “New Securities” shall mean any capital stock (including Common Stock
and/or Preferred Stock) of the Company issued in a private financing, whether
now authorized or not, and rights, convertible securities, options or warrants
to purchase such capital stock, and securities of any type whatsoever that are,
or may become, exercisable or convertible into capital stock; provided that the
term “New Securities” does not include:
 
(i)      the shares issuable under the Notes;
 
 
-4-

--------------------------------------------------------------------------------

 
 
(ii)     securities issued or issuable to officers, employees, directors,
consultants, placement agents, and other service providers of the Company (or
any subsidiary) pursuant to stock grants, option plans, purchase plans,
agreements or other employee stock incentive programs or arrangements approved
by the Board of Directors of the Company;
 
(iii)    securities issued pursuant to the conversion or exercise of any other
outstanding convertible or exercisable securities as of this date of this
Agreement;
 
(iv)    securities offered pursuant to a bona fide, firmly underwritten public
offering pursuant to a registration statement filed under the Securities Act;
 
(v)     securities issued or issuable pursuant to the acquisition of another
corporation by the Company by merger, purchase of substantially all of the
assets or other reorganization or to a joint venture agreement, provided, that
such issuances are approved by the Board of Directors of the Company;
 
(vi)    securities issued or issuable to banks, equipment lessors or other
financial institutions pursuant to a commercial leasing or debt financing
transaction approved by the Board of Directors of the Company;
 
(vii)   securities issued or issuable in connection with sponsored research,
collaboration, technology license, development, marketing or other similar
agreements or strategic partnerships approved by the Board of Directors of the
Company;
 
(viii)  securities issued to suppliers or third-party service providers in
connection with the provision of goods or services pursuant to transactions
approved by the Board of Directors of the Company; and
 
(ix)     any right, option or warrant to acquire any security convertible into
the securities excluded from the definition of New Securities pursuant to
subsections (i) through (ix) above.
 
(b)  In the event the Company proposes to undertake an issuance of New
Securities, it shall give each Investor written notice of its intention,
describing the type of New Securities, and their price and the general terms
upon which the Company proposes to issue the same.  Each Investor shall have ten
(10) days after any such notice is mailed or delivered to agree to purchase such
Investor’s pro rata share of such New Securities upon the terms specified in the
notice by giving written notice to the Company, and stating therein the quantity
of New Securities to be purchased.  If no indication is received by the Company
within this 10-day period, then such Investor be deemed to have waived the right
of first offer hereunder or otherwise deemed to have elected not to purchase
such Investor’s pro rata portion of the New Securities.
 
(c)  The right of first offer granted under this Agreement shall expire upon the
date that is eight (6) months following the Closing Date.
 
 
-5-

--------------------------------------------------------------------------------

 
 
7.      Miscellaneous.
 
(a)  Waivers and Amendments.  Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and Investors
holding a Majority in Interest.
 
(b) Governing Law.  This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the conflicts of law
provisions of the State of Nevada or of any other state.
 
(c)  Survival.  The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
 
(d) Successors and Assigns.  Subject to the restrictions on transfer described
in Sections 7(e) and 7(f) below, the rights and obligations of the Company and
the Investors shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
(e)  Registration, Transfer and Replacement of the Notes.  The Notes issuable
under this Agreement shall be registered notes.  The Company will keep, at its
principal executive office, books for the registration and registration of
transfer of the Notes.  Prior to presentation of any Note for registration of
transfer, the Company shall treat the Person in whose name such Note is
registered as the owner and holder of such Note for all purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary.  Subject to any restrictions on or conditions to
transfer set forth in any Note, the holder of any Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
Note(s), each in the principal requested by such holder, dated the date to which
interest shall have been paid on the Note so surrendered or, if no interest
shall have yet been so paid, dated the date of the Note so surrendered and
registered in the name of such Person or Persons as shall have been designated
in writing by such holder or its attorney for the same principal amount as the
then unpaid principal amount of the Note so surrendered.  Upon receipt by the
Company of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note and (a) in the case of loss,
theft or destruction, of indemnity reasonably satisfactory to it; or (b) in the
case of mutilation, upon surrender thereof, the Company, at its expense, will
execute and deliver in lieu thereof a new Note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
such Note or, if no interest shall have yet been so paid, dated the date of such
Note.
 
(f)  Assignment by the Company.  The rights, interests or obligations hereunder
may not be assigned, by operation of law or otherwise, in whole or in part, by
the Company without the prior written consent of Investors holding a Majority in
Interest.
 
(g)  Entire Agreement.  This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(h)  Notices.  All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (i) if to a Investor, at such
Investor’s address or facsimile number set forth in the Investors Details
attached as Schedule I, or at such other address as such Investor shall have
furnished the Company in writing, or (ii) if to the Company, at 306 East St.
Joseph Street, Suite 200, Rapid City, South Dakota 57701, or at such other
address or facsimile number as the Company shall have furnished to the Investors
in writing.  All such notices and communications will be deemed effectively
given the earlier of (i) when received, (ii) when delivered personally,
(iii) one business day after being delivered by facsimile (with receipt of
appropriate confirmation), (iv) one business day after being deposited with an
overnight courier service of recognized standing or (v) four days after being
deposited in the U.S. mail, first class with postage prepaid.
 
(i)  Separability of Agreements; Severability of this Agreement.  The Company’s
agreement with each of the Investors is a separate agreement and the sale of the
Notes to each of the Investors is a separate sale.  Unless otherwise expressly
provided herein, the rights of each Investor hereunder are several rights, not
rights jointly held with any of the other Investors.  Any invalidity, illegality
or limitation on the enforceability of the Agreement or any part thereof, by any
Investor whether arising by reason of the law of the respective Investor’s
domicile or otherwise, shall in no way affect or impair the validity, legality
or enforceability of this Agreement with respect to other Investors.  If any
provision of this Agreement shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(j)  Expenses.  The Investors and the Company shall each bear their own legal
and other expenses with respect to the transactions contemplated by this
Agreement.
 
(k)  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement.  Facsimile copies of signed signature
pages will be deemed binding originals.
 
[Signature Page Follows]
 
 
-7-

--------------------------------------------------------------------------------

 
 
The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.
 
COMPANY:
     
KL ENERGY CORP.
 
a Nevada corporation
       
By:
/s/ Peter Gross
       
Peter Gross
 
President and Chief Executive Officer
 

 
INVESTOR:
 
/s/ Deutsche Bank Nominees (Jersey) Limited - 348517
     
add blue Consultoria Ltda.
 
/s/ Peter Gross
 
Director
     
/s/  Pierre (Pedro) de Boeck
     
/s/ Etienne Denoel
     
Banque Heritage
 
/s/ Joseph Lang & Dominique Aebl
 
Director & Associate Director
 



[Signature page for Note Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
INVESTOR DETAILS



   
NOTE
 
INVESTOR NAME
 
AMOUNT
 
Deutsche Bank Nominees (Jersey) Limited - 348517
    1,500,000  
Banque Heritage
    500,000  
Etienne Denoel
    250,000  
add blue Consultoria Ltda.
    100,000  
Pierre (Pedro) de Boeck
    100,000   Other investors     300,000       $ 2,750,000  

 
 
I-1

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF NOTE
 
(See attached)
 
 
 

--------------------------------------------------------------------------------

 

Exhibit B


FORM OF SECURITY AGREEMENT


(See attached)
 
 
 

--------------------------------------------------------------------------------

 